Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00317-CV

                      In the Interest of X.A.W., X.T.W., and X.M.W.

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-PA-03038
                        Honorable Richard Garcia, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. Counsel’s motion to withdraw is GRANTED.

      SIGNED October 30, 2013.


                                             _________________________________
                                             Karen Angelini, Justice